293 F.Supp.2d 315 (2003)
Eric RODRIGUEZ, et al., Plaintiffs,
v.
George E. PATAKI, et al., Defendants.
No. 02 CIV. 618, 02 CIV. 3239.
United States District Court, S.D. New York.
September 25, 2003.
Richard D. Emery, Emery Celli Cuti Brinckerhoff & Abady, P.C., New York, NY, for Plaintiffs.
*316 Joan P. Gibbs, Rivers, Mealy, Cransnow & Bradford, Brooklyn, NY, for Plaintiff-Intervenors.
Michael Carvin, Jones, Day, Reavis & Pogue, Washington, DC, for Def. Bruno.
C. Daniel Cuill, Graubard Miller, New York, NY, for Def. Silver.

ORDER
BERMAN, District Judge.

I. Background
The Court has reviewed the parties' various objections and responses to objections to Magistrate Judge Maas's discovery orders, dated September 22, 2003, September 23, 2003, and September 24, 2003 ("Magistrate Judge Maas's Orders"), including the following submissions: (i) Plaintiffs' letter to the Court objecting to Magistrate Judge Maas's September 22, 2003 discovery order, dated September 22, 2003, 293 F.Supp.2d 305, 2003 WL 22989011; (ii) Defendant-Intervenors' Appeal of Magistrate Judge's Order, Dated September 23, 2003[sic] and Declaration of Cassandra Lentchner in Support of Defendant Intervenor's [sic] Appeal of Magistrate Judge's Order, each dated September 23, 2003; (iii) Objections of Defendant Senator Joseph L. Bruno to the Order of Magistrate Judge Maas Dated September 23, 2003, dated September 24, 2003; (iv) Objections of Defendant Senator Joseph L. Bruno to Magistrate Judge Maas' Order of September 24, 2003, dated September 24, 2003; (v) Plaintiff-Intervenors' "letter and brief in reply to defendant New York State Assembly and defendants intervenors [sic] objection to Magistrate Judge's September 22, 2003[sic]," dated September 25, 2003; and (vi) Senator Bruno's Response to Plaintiffs' Objection to Magistrate Judge Maas' September 22, 2003 Order, dated September 25, 2003.[1]

II. Standard of Review and Analysis
The Court has reviewed Magistrate Judge Maas's Orders and concludes that they are neither clearly erroneous nor contrary to law. Fed.R.Civ.P. 72(a); see 28 U.S.C. § 636(b)(1)(A); Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir.1990); see also Weiss v. La Suisse, 161 F.Supp.2d 305, 321 (S.D.N.Y.2001) ("A magistrate judge's resolution of discovery disputes deserves substantial deference."); Litton Indus., Inc. v. Lehman Bros. Kuhn Loeb Inc., 124 F.R.D. 75, 77 (S.D.N.Y. 1989) ("`[I]n resolving discovery disputes, the Magistrate is afforded broad discretion, which will be overruled only if abused.'").

III. Order
The Court affirms Magistrate Judge Maas's Orders. Chief Judge Walker and Judge Koeltl concur with this result.
NOTES
[1]  On September 24, 2003, the Court granted (orally) counsel for the Council of Black Elected Democrats, Inc.'s request to respond to Defendants' objections to Magistrate Judge Maas's September 22, 2003 Order (see Letter to the Court from Paul Wooten, dated September 23), directing Mr. Wooten to secure input from all Plaintiffs or Plaintiff-Intervenors. Simultaneously, the Court orally advised counsel for Defendants that they were afforded the same opportunity.